Case 2:20-cv-02781-JTF-atc Document 11 Filed 12/23/20 Page 1 of 3                       PageID 22




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION


  TENNESSEE PRISONERS, MARVIN                       )
  GREEN, ANTHONY HERVEY, JAMES                      )
  JONES, KENDRICK MERRITT,                          )
  NATHANIEL WILMOTH, THOMAS                         )       No. 2:20-cv-02781-JTF-atc
  PRUITT, and JEFFREY COFFEY,                       )
                                                    )
           Plaintiffs,                              )
                                                    )
  v.                                                )
                                                    )
  TONY PARKER, F/N/U SELLERS, AND                   )
  TAUREAN JAMES,                                    )
                                                    )
           Defendants.                              )


        ORDER GRANTING MOTION FOR EXTENSION OF TIME (ECF NO. 9)


       Before the Court for consideration is the Motion for Extension of Time To Pay Full Filing

Fee, which Plaintiffs Marvin Green, Thomas Pruitt, and Nathaniel Wilmoth filed on December 15,

2020. (ECF No. 9.) On December 3, 2020, this Court entered an Order Regarding Plaintiffs’

Signatures And Payment Of 28 U.S.C. §§ 1914(a)-(b)’s Civil Filing Fee And Directing Clerk To

Send Plaintiffs Certain Forms. (ECF No. 8.) Under the provisions of that Order, Plaintiffs have

thirty (30) days to submit either their proportionate shares of the civil filing fee or a properly

completed in forma pauperis application. (Id. at PageID 12-13.) Plaintiffs’ deadline to do so

expires on January 4, 2021. 1 Plaintiffs’ motion seeks to extend their compliance deadline for an

additional twenty-one (21) days. (ECF No. 9 at PageID 15.)


       1
           Plaintiffs’ deadline technically falls on Saturday, January 2, 2020. Therefore, they
receive the benefit of Fed. R. Civ. P. 6(a)(1)(C) governing computation of time for filing deadlines.
That Rule provides, in pertinent part: “When the period is stated in days or a longer unit of time
Case 2:20-cv-02781-JTF-atc Document 11 Filed 12/23/20 Page 2 of 3                        PageID 23




        Plaintiffs’ motion does not expressly address their basis for seeking an extension of time.

Nevertheless, the Court finds that cause exists for said extension, given the complex procedural

history of this case and the fact that a total of seven Plaintiffs are litigants.

        Accordingly, Plaintiffs’ motion for extension (ECF No. 9) is GRANTED as follows:

        (1)     Plaintiff Green is ORDERED, within twenty-one (21) days after the date of this

Order, to either: (1) submit his proportionate share of the entire $400 civil filing fee; or (2)

demonstrate (a) imminent danger of serious physical injury within the meaning of 28 U.S.C.

§ 1915(g), along with (b) submitting a properly completed and executed application to proceed in

forma pauperis and (c) providing a certified copy of his inmate trust account statement for the last

six months; and

        (2)     Plaintiffs Wilmoth and Pruitt are each ORDERED to submit, within twenty-one

(21) days after the date of this Order, either: (a) their proportionate shares of the entire $400 civil

filing fee; or (b) a properly completed and executed § 1915(a)(2) application to proceed as paupers,

including (i) a prisoner in forma pauperis affidavit and (ii) a certified copy of their inmate trust

account statement for the last six months. If Wilmoth and Pruitt fail to comply with this order in

a timely manner, the Court will deny such Plaintiff leave to proceed in forma pauperis, assess the

entire $400 filing fee from his inmate trust account without regard to the installment procedures,

and dismiss his claims in the Complaint without further notice for failure to prosecute, pursuant to

Federal Rule of Civil Procedure 41(b).




… include the last day of the period, but if the last day is a Saturday, Sunday, or legal holiday, the
period continues to run until the end of the next day that is not a Saturday, Sunday, or legal
holiday”).)
                                                   2
Case 2:20-cv-02781-JTF-atc Document 11 Filed 12/23/20 Page 3 of 3                   PageID 24




       Plaintiffs Green, Pruitt, and Wilmoth are advised that, absent a showing of good cause, no

further extensions of time shall be granted for purposes of compliance with the Court’s December

3, 2020 order. (ECF No. 8.)

       All parties are advised that this order does not alter in any manner the obligations of

Plaintiffs Coffey, Jones, Merritt and Hervey to timely comply with the terms of the Court’s

December 3, 2020 directives as set forth in that order. (ECF No. 8.)

       The Clerk is DIRECTED to mail a copy of this order to each Plaintiff at his last known

address of record.

       IT IS SO ORDERED, this 23rd day of December, 2020.

                                             s/John T. Fowlkes, Jr.
                                            JOHN T. FOWLKES, JR.
                                            UNITED STATES DISTRICT JUDGE




                                                3
